DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/2/2021 is accepted and entered. Accordingly, the specification is amended.
In view of the amendment filed 2/2/2021, the previous objection to the specification is withdrawn.
Claims 1-6 and 8-18 are pending in this application.
Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Zamyatin et al. (US 2015/0036902, hereinafter Zamyatin; filed Jul. 31, 2013) in view of Yoda (US 2017/0150936, hereinafter Yoda; filed Nov. 30, 2016) teaches an imaging method, comprising: accessing a set of low-energy projections images of a subject, the set of low-energy projection images ordered in a sequence according to a low-energy projection capture angle therefor; reconstructing a low-energy image of the subject using the ordered set of low-energy projection images; synthesizing an intermediate low-energy comprising: namely, wherein the synthesizing of the low-energy projection image of the subject for each adjacent pair of the ordered set of low-energy projection images using the reconstructed low-energy image of the subject includes synthesizing the intermediate low-energy projection image of the subject at a low-energy synthesized capture angle 
Regarding claim 8, Zamyatin teaches an imaging method, comprising: accessing a first set of projection images of a subject, the first set of projection images comprising low-energy projections images of the subject, wherein each low-energy projection image of the subject was captured at a different corresponding low-energy acquisition angle; reconstructing a low-energy volume image of the subject using the low-energy projection images of the subject; synthesizing a second set of projection images of the subject; accessing a third set of projection images of the subject, the third set of projection images comprising high-energy projection images of the subject, wherein each high-energy projection image of the subject was captured at a different corresponding high-energy acquisition angle; reconstructing a high-energy volume image of the subject using the high-energy projection images of the subject; synthesizing a fourth set of projection images of the subject, the fourth set of projection images comprising intermediate high-energy synthesized projection images of the subject each synthesized at an angle intermediate to two of the high-energy acquisition angles of the high-energy projection images of the subject (Abstract [0018]). Zamyatin does not teach reconstructing a volume dual-energy image of the subject using each of the first, second, third, and fourth sets of projection images of the subject. Yoda teaches performing dual energy reconstruction based on projection data sets [0106].  	The prior art of record does not disclose or reasonably suggest, along with the other claim limitations, an imaging method, comprising: accessing a first set of projection images of a subject, the first set of projection images comprising low-energy projections images of the comprising: namely, wherein the second set of projection images comprises intermediate low-energy synthesized projection images of the subject each synthesized at an angle intermediate to two of the low-energy acquisition angles of the low-energy projection images of the subject, and wherein each corresponding high-energy acquisition angle is different from all of the acquisition angles corresponding to the first set of projection images of the subject.	
Claims 2-6 and 9-18 contain allowable subject matter due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABRA FEIN whose telephone number is (571)272-0552.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/A.S.F/Examiner, Art Unit 2884